USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK telah eal ame
DANIEL BOWEN, DOC # —___
DATE FILED: _ 3/31/2020
Plaintiff,
-against- 19 Civ. 8759 (AT)

KNOLLS COMPANY, a New York partnership, and ORDER
FRESH KING MARKETINC.., a New York
corporation,

Defendants.

 

 

ANALISA TORRES, District Judge:

On January 21, 2020, the Court directed the parties to submit a joint letter and proposed case
management plan by March 30, 2020. ECF No. 23. That submission is now overdue. Accordingly,
it is hereby ORDERED that the parties file a joint letter and proposed case management plan by
April 1, 2020.

The initial pretrial conference will be held telephonically. The parties are directed to call:
888-398-2342 or 215-861-0674, access code: 5598827, on April 6, 2020, at 11:40 a.m.

SO ORDERED.

Dated: March 31, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
